Case 6:19-cv-01028-PGB-LRH Document 79 Filed 12/17/19 Page 1 of 33 PageID 1434




    UNITED STATES DISTRICT COURT
    FOR THE MIDDLE DISTRICT OF FLORIDA
    ORLANDO DIVISION


      FEDERAL TRADE COMMISSION,
                                                                Case No. 6:19-cv-01028-PGB-LRH
                      Plaintiff,
           v.

      FIRST CHOICE HORIZON LLC, et al.,

                      Defendants.



                  AMENDED STIPULATED PRELIMINARY INJUNCTION

           Plaintiff, the Federal Trade Commission (the “FTC”), commenced this action on June

    3, 2019, by filing its Complaint for Permanent Injunction and Other Equitable Relief pursuant

    to Section 13(b) of the Federal Trade Commission Act (“FTC Act”), 15 U.S.C. § 53(b).

    Pursuant to Fed. R. Civ. P. 65(b), the FTC also filed an ex parte motion for a temporary

    restraining order, asset freeze, appointment of a temporary receiver, other equitable relief, and

    an order to show cause (the “Motion”) why a preliminary injunction should not issue against

    First Choice Horizon LLC, First Southern Trust LLC, First United Mutual LLC, Premier Union

    Trust LLC, South Premier Trust LLC, and Suncoast Mutual LLC, Raymond Gonzalez, Carlos

    S. Guerrero, and Joshua Hernandez (collectively, “Defendants”).

           On June 4, 2019, the Court granted Plaintiff’s Motion and entered a temporary

    restraining order (“TRO”) with an asset freeze, appointment of a receiver, other temporary

    relief and ordered Defendants to show cause why a preliminary injunction should not issue




                                                   1
Case 6:19-cv-01028-PGB-LRH Document 79 Filed 12/17/19 Page 2 of 33 PageID 1435




    against them. The parties jointly moved for a continuance of the show cause hearing and the

    court granted the request, extending the TRO and continuing the hearing to June 28, 2019.

             On June 26, 2019, the FTC and First Choice Horizon LLC, First Southern Trust LLC,

    First United Mutual LLC, Premier Union Trust LLC, South Premier Trust LLC, and Suncoast

    Mutual LLC, Raymond Gonzalez, Carlos S. Guerrero, and Joshua Hernandez consented to the

    entry of a Stipulated Preliminary Injunction [Dkt. No. 24], which the Court entered on June

    27, 2019 [Dkt. No. 28]. On July 16, 2019, the FTC filed its First Amended Complaint [Dkt.

    No. 37], adding United Choice Plus LLC, Southern Choice LLC, Southern Pride LLC, Sun

    Premier LLC, and Financial Service Trust LLC (“New Defendants”; together with Original

    Defendants, “Defendants”) to this action.

            The FTC and Defendants, by and through their counsel, have consented to the entry of

    this Amended Stipulated Preliminary Injunction (“Order”). Now, therefore, it is hereby

    ORDERED, ADJUDGED, and DECREED as follows:

                                               FINDINGS

            A.      The Court has jurisdiction over the subject matter of this case, and there is good

    cause to believe that it will have jurisdiction over all parties hereto.

            B.      Venue, process, and service of process are proper.

            C.      There is good cause to believe that Defendants have engaged in and are likely

    to engage in acts or practices that violate Section 5(a) of the FTC Act, 15 U.S.C. § 45(a), and

    the Telemarketing Sales Rule (“TSR”), 16 C.F.R. Part 310, in connection with the marketing,

    promotion, offering for sale, or sale of their credit card interest rate reduction service




                                                     2
Case 6:19-cv-01028-PGB-LRH Document 79 Filed 12/17/19 Page 3 of 33 PageID 1436




    (“Defendants’ service” or the “service”) and that the FTC is therefore likely to prevail on the

    merits of this action.

            D.      There is good cause to believe that immediate and irreparable harm will result

    from Defendants’ ongoing violations of the FTC Act and the TSR unless Defendants are

    further restrained and enjoined by Order of this Court.

            E.      There is good cause to believe that immediate and irreparable damage to the

    Court’s ability to grant effective final relief for consumers – including monetary restitution,

    rescission, disgorgement or refunds – will occur from the sale, transfer, destruction or other

    disposition or concealment by Defendants of their assets or records, unless Defendants are

    further restrained and enjoined by order of this Court. Therefore, there is good cause for an

    asset freeze, the immediate access to Defendants’ business premises, that the FTC and the

    Receiver may take expedited discovery, and appointment of a Permanent Receiver over the

    Receivership Defendants First Choice Horizon LLC, First Southern Trust LLC, First United

    Mutual LLC, Premier Union Trust LLC, South Premier Trust LLC, Suncoast Mutual LLC,

    United Choice Plus LLC, Southern Choice LLC, Southern Pride LLC, Sun Premier LLC, and

    Financial Service Trust LLC, as defined herein.

            F.      There is good cause for issuing this Order pursuant to Federal Rule of Civil

    Procedure 65(b).

            G.      Weighing the equities and considering Plaintiff’s likelihood of ultimate success

    on the merits, a preliminary injunction is in the public interest.




                                                    3
Case 6:19-cv-01028-PGB-LRH Document 79 Filed 12/17/19 Page 4 of 33 PageID 1437




           H.        This Court has authority to issue this Order pursuant to Section 13(b) of the

    FTC Act, 15 U.S.C. § 53(b); Federal Rule of Civil Procedure 65; and the All Writs Act, 28

    U.S.C. § 1651.

           I.        No security is required of any agency of the United States for issuance of a

    preliminary injunction. Fed. R. Civ. P. 65(c).

           J.        By agreement to the entry of this stipulation, Defendants neither admit nor deny

    any of the allegations in the Complaint, except as specifically stated in this stipulation. Only

    for purposes of this action, Defendants admit the facts necessary to establish jurisdiction.

           K.        This Order does not preclude the individual defendants from invoking any Fifth

    Amendment privilege against self-incrimination.

                                            DEFINITIONS

           A.        “Asset” means any legal or equitable interest in, right to, or claim to, any

    property, wherever located and by whomever held.

           B.        “Corporate Defendant(s)” means First Choice Horizon LLC, First Southern

    Trust LLC, First United Mutual LLC, Premier Union Trust LLC, South Premier Trust LLC,

    Suncoast Mutual LLC, United Choice Plus LLC, Southern Choice LLC, Southern Pride LLC,

    Sun Premier LLC, and Financial Service Trust LLC, and each of their subsidiaries, affiliates,

    successors, and assigns and any fictitious business entities or business names created or used

    by these entities, or any of them.

           C.        “Debt Relief Product or Service” means any product, service, plan, or

    program represented, expressly or by implication, to renegotiate, settle, or in any way alter the

    terms of payment or other terms of the debt or obligation between a consumer and one or more



                                                     4
Case 6:19-cv-01028-PGB-LRH Document 79 Filed 12/17/19 Page 5 of 33 PageID 1438




    creditors or debt collectors, including a reduction in the balance, interest rate, or fees owed by

    a consumer to a creditor or debt collector.

           D.      “Defendant(s)” means the Corporate Defendants, Carlos S. Guerrero,

    Raymond Gonzalez, and Joshua Hernandez, individually, collectively, or in any combination.

           E.      “Document” is synonymous in meaning and equal in scope to the usage of

    “document” and “electronically stored information” in Federal Rule of Civil Procedure 34(a),

    Fed. R. Civ. P. 34(a), and includes writings, drawings, graphs, charts, photographs, sound and

    video recordings, images, Internet sites, web pages, websites, electronic correspondence,

    including e-mail and instant messages, contracts, accounting data, advertisements, FTP Logs,

    Server Access Logs, books, written or printed records, handwritten notes, telephone logs,

    telephone scripts, receipt books, ledgers, personal and business canceled checks and check

    registers, bank statements, appointment books, computer records, customer or sales databases

    and any other electronically stored information, including Documents located on remote

    servers or cloud computing systems, and other data or data compilations from which

    information can be obtained directly or, if necessary, after translation into a reasonably usable

    form. A draft or non-identical copy is a separate document within the meaning of the term.

           F.      “Electronic Data Host” means any person or entity in the business of storing,

    hosting, or otherwise maintaining electronically stored information. This includes, but is not

    limited to, any entity hosting a website or server, and any entity providing “cloud based”

    electronic storage.

           G.      “Individual Defendant(s)” means Raymond Gonzalez, Carlos S. Guerrero,

    and Joshua Hernandez, individually, collectively, or in any combination.



                                                    5
Case 6:19-cv-01028-PGB-LRH Document 79 Filed 12/17/19 Page 6 of 33 PageID 1439




           H.      “National Do Not Call Registry” means the registry of telephone numbers

    maintained by the FTC, pursuant to Section 310.4(b)(1)(iii)(B) of the TSR, 16 C.F.R. §

    310.4(b)(1)(iii)(B), of persons who do not wish to receive Outbound Telephone Calls to induce

    the purchase of goods or services.

           I.      “Outbound Telephone Call” means a telephone call initiated by a

    Telemarketer to induce the purchase of goods or services or to solicit a charitable contribution.

           J.      “Receiver” means the permanent receiver appointed in Section XIII of this

    Order and any deputy receivers that shall be named by the Receiver.

           K.      “Receivership Entities” means Corporate Defendants as well as any other

    entity that has conducted any business related to the marketing, promotion, offering for sale,

    or sale of Defendants’ credit card interest rate reduction service, including receipt of Assets

    derived from any activity that is the subject of the Complaint in this matter, and that the

    Receiver determines is controlled or owned by any Defendant.

           L.      “Remotely Created Payment Order” means any payment instruction or order

    drawn on a person’s account that is created by the payee or the payee’s agent and deposited

    into or cleared through the check clearing system. The term includes, without limitation, a

    “remotely created check.” It also includes any check that is not created by the paying bank

    and that does not bear a signature applied, or purported to be applied, by the person on whose

    account the check is drawn.

           M.      “Telemarketer” means any person who, in connection with Telemarketing,

    initiates or receives telephone calls to or from a customer or donor.




                                                   6
Case 6:19-cv-01028-PGB-LRH Document 79 Filed 12/17/19 Page 7 of 33 PageID 1440




           N.      “Telemarketing” means any plan, program, or campaign that is conducted to

    induce the purchase of goods or services or a charitable contribution by use of one or more

    telephones.

                                                ORDER

      I.   PROHIBITED MISREPRESENTATIONS AND OMISSIONS

           IT IS THEREFORE ORDERED that Defendants, Defendants’ officers, agents,

    employees, and attorneys, and all other persons in active concert or participation with them,

    who receive actual notice of this Order by personal service or otherwise, whether acting

    directly or indirectly, in connection with the advertising, marketing, promoting, or offering for

    sale of any goods or services, are preliminarily restrained and enjoined from misrepresenting

    or assisting others in misrepresenting, expressly or by implication, any material fact, including,

    but not limited to:

    A.     Misrepresenting, or assisting others in misrepresenting, expressly or by implication,

           any of the following:

           1.      That consumers who purchased Defendants’ service would have their credit

                   card interest rates permanently reduced to zero percent; and

           2.      That consumers who purchased Defendants’ service would save thousands

                   of dollars on their credit card debt;

           3.      That consumers have ordered Defendants’ service;

           4.      That consumers owe money to Defendants for Defendants’ service; and

           5.      Any other fact material to consumers concerning any good or service, such as:

                   the total costs; any material restrictions, limitations or conditions; or any



                                                    7
Case 6:19-cv-01028-PGB-LRH Document 79 Filed 12/17/19 Page 8 of 33 PageID 1441




                   material aspect of its performance, efficacy, nature, or central characteristics;

    B.     Representing, or assisting others in representing, expressly or by implication, the

           benefits, performance, or efficacy of any good or service, unless the representation is

           non-misleading, and, at the time such representation is made, Defendants possess and

           rely upon competent and reliable evidence to substantiate that the representation is true;

           and

    C.     Failing to disclose, or disclose adequately, the material terms and conditions of

           Defendants’ offer, including that Defendants’ service may result in a consumer having

           to pay a variety of fees to credit card issuers including, among others, balance transfer

           fees, which can total up to five percent of a consumer’s credit card debt.

     II.   PROHIBITED UNFAIR ACTS

           IT IS FURTHER ORDERED that Defendants, Defendants’ officers, agents,

    employees, and attorneys, and all other persons in active concert or participation with them,

    who receive actual notice of this Order by personal service or otherwise, whether acting

    directly or indirectly, in connection with the advertising, marketing, promoting, or offering for

    sale of any goods or services, are preliminarily restrained and enjoined from:

           A.      Making any application for a credit card on behalf of any consumers without

                   the consumers’ knowledge, authorization, or express informed consent; or

           B.      Submitting any application for a credit card on behalf of any consumers if

                   Defendants know or have reason to believe that any information on such

                   application is false or misleading.




                                                   8
Case 6:19-cv-01028-PGB-LRH Document 79 Filed 12/17/19 Page 9 of 33 PageID 1442




    III.   PROHIBITIONS REGARDING TELEMARKETING

           IT IS FURTHER ORDERED that Defendants, Defendants’ officers, agents,

    employees, and attorneys, and all other persons in active concert or participation with them,

    who receive actual notice of this Order by personal service or otherwise, whether acting

    directly or indirectly, in connection with Telemarketing of any product or service, including

    any Debt Relief Product or Service, are preliminarily restrained and enjoined from:

    A.     Initiating, or causing others to initiate, an Outbound Telephone Call:

           1.     That misrepresents, directly or by implication, any material aspect of any Debt

                  Relief Product or Service, including, but not limited to, the amount of temporary

                  or permanent credit card interest rate reduction that a consumer may obtain, and

                  the amount of money that a consumer may save by using such service;

           2.     That fails to disclose, in a clear and conspicuous manner, that any Debt Relief

                  Product or Service might result in a consumer having to pay additional fees to

                  a credit card issuer;

           3.     To a person whose telephone number is on the National Do Not Call Registry;

           4.     That delivers a prerecorded message; or

           5.     To a telephone number within a given area code when Defendants have not,

                  either directly or through another person, paid the required annual fee for access

                  to the telephone numbers within that area code that are included on the National

                  Do Not Call Registry;

    B.     Violating any provision of the Telemarketing Sales Rule, 16 C.F.R. Part 310, including,

           but not limited to:



                                                  9
Case 6:19-cv-01028-PGB-LRH Document 79 Filed 12/17/19 Page 10 of 33 PageID 1443




             1.    Collected or attempting to collect payment for any Debt Relief Product or

                   Service, directly or indirectly, without the consumers’ express verifiable

                   authorization; or

             2.    Creating or causing to be created, directly or indirectly, a remotely created

                   check as payment for goods or services offered or sold through telemarketing.

    IV.    PROHIBITION ON RELEASE OF CUSTOMER INFORMATION

           IT IS FURTHER ORDERED that Defendants, Defendants’ officers, agents,

    employees, and attorneys, and all other persons in active concert or participation with any of

    them, who receive actual notice of this Order, whether acting directly or indirectly, are

    preliminarily restrained and enjoined from:

           A.      Selling, renting, leasing, transferring, or otherwise disclosing, the name,

    address, birth date, telephone number, email address, credit card number, bank account

    number, Social Security number, or other financial or identifying information of any person

    that any Defendant obtained in connection with any activity that pertains to the subject matter

    of this Order; and

           B.      Benefitting from or using the name, address, birth date, telephone number,

    email address, credit card number, bank account number, Social Security number, or other

    financial or identifying information of any person that any Defendant obtained in connection

    with any activity that pertains to the subject matter of this Order.

           Provided, however, that Defendants may disclose such identifying information to a law

    enforcement agency, to their attorneys as required for their defense, as required by any law,




                                                   10
Case 6:19-cv-01028-PGB-LRH Document 79 Filed 12/17/19 Page 11 of 33 PageID 1444




    regulation, or court order, or in any filings, pleadings or discovery in this action in the manner

    required by the Federal Rules of Civil Procedure and by any protective order in the case.

     V.    ASSET FREEZE

           IT IS FURTHER ORDERED that Defendants and their officers, agents, employees,

    and attorneys, and all other persons in active concert or participation with any of them, who

    receive actual notice of this Order, whether acting directly or indirectly, are preliminarily

    restrained and enjoined from:

           A.      Transferring, liquidating, converting, encumbering, pledging, loaning, selling,

    concealing, dissipating, disbursing, assigning, relinquishing, spending, withdrawing, granting

    a lien or security interest or other interest in, or otherwise disposing of any Assets that are:

                  1. owned or controlled, directly or indirectly, by any Defendant;

                  2. held, in part or in whole, for the benefit of any Defendant;

                  3. in the actual or constructive possession of any Defendant; or

                  4. owned or controlled by, in the actual or constructive possession of, or

                      otherwise held for the benefit of, any corporation, partnership, asset

                      protection trust, or other entity that is directly or indirectly owned, managed

                      or controlled by any Defendant.

           B.      Opening or causing to be opened any safe deposit boxes, commercial mail

    boxes, or storage facilities titled in the name of any Defendant or subject to access by any

    Defendant, except as necessary to comply with written requests from the Receiver acting

    pursuant to its authority under this Order;

           C.      Incurring charges or cash advances on any credit, debit, or ATM card issued in



                                                    11
Case 6:19-cv-01028-PGB-LRH Document 79 Filed 12/17/19 Page 12 of 33 PageID 1445




    the name, individually or jointly, of any Corporate Defendant or any corporation, partnership,

    or other entity directly or indirectly owned, managed, or controlled by any Defendant or of

    which any Defendant is an officer, director, member, or manager. This includes any corporate

    bankcard or corporate credit card account for which any Defendant is, or was on the date that

    this Order was signed, an authorized signer; or

            D.     Cashing any checks or depositing any money orders or cash received from

    consumers, clients, or customers of any Defendant.

            The Assets affected by this Section shall include: (1) all Assets of Defendants as of the

    time this Order is entered; and (2) Assets obtained by Defendants after this Order is entered if

    those Assets are derived from any activity that is the subject of the Complaint in this matter or

    that is prohibited by this Order. This Section does not prohibit any transfers to the Receiver

    or repatriation of foreign Assets specifically required by this order.

    VI.     DUTIES OF ASSET HOLDERS AND OTHER THIRD PARTIES

            IT IS FURTHER ORDERED that any financial or brokerage institution, Electronic

    Data Host, credit card processor, payment processor, merchant bank, acquiring bank,

    independent sales organization, third party processor, payment gateway, insurance company,

    business entity, or person who receives actual notice of this Order (by service or otherwise)

    that:

            (a)    has held, controlled, or maintained custody, through an account or otherwise,

    of any Document on behalf of any Defendant or any Asset that has been: owned or controlled,

    directly or indirectly, by any Defendant; held, in part or in whole, for the benefit of any

    Defendant; in the actual or constructive possession of any Defendant; or owned or controlled



                                                   12
Case 6:19-cv-01028-PGB-LRH Document 79 Filed 12/17/19 Page 13 of 33 PageID 1446




    by, in the actual or constructive possession of, or otherwise held for the benefit of, any

    corporation, partnership, asset protection trust, or other entity that is directly or indirectly

    owned, managed or controlled by any Defendant;

             (b)    has held, controlled, or maintained custody, through an account or otherwise,

    of any Document or Asset associated with credits, debits or charges made on behalf of any

    Defendant, including reserve funds held by payment processors, credit card processors,

    merchant banks, acquiring banks, independent sales organizations, third party processors,

    payment gateways, insurance companies, or other entities; or

             (c)    has extended credit to any Defendant, including through a credit card account,

    shall:

             A.     Hold, preserve, and retain within its control and prohibit the withdrawal,

    removal, alteration, assignment, transfer, pledge, encumbrance, disbursement, dissipation,

    relinquishment, conversion, sale, or other disposal of any such Document or Asset, as well as

    all Documents or other property related to such Assets, except by further order of this Court;

    provided, however, that this provision does not prohibit an Individual Defendant from

    incurring charges on a personal credit card established prior to entry of this Order, up to the

    pre-existing credit limit;

             B.     Deny any person, except the Receiver, access to any safe deposit box,

    commercial mail box, or storage facility that is titled in the name of any Defendant, either

    individually or jointly, or otherwise subject to access by any Defendant;




                                                  13
Case 6:19-cv-01028-PGB-LRH Document 79 Filed 12/17/19 Page 14 of 33 PageID 1447




           C.      Provide the FTC’s counsel and the Receiver, within three (3) days of receiving

    a copy of this Order, a sworn statement setting forth, for each Asset or account covered by this

    Section:

                   1.      The identification number of each such account or Asset;

                   2.      The balance of each such account, or a description of the nature and

                           value of each such Asset as of the close of business on the day on which

                           this Order is served, and, if the account or other Asset has been closed

                           or removed, the date closed or removed, the total funds removed in order

                           to close the account, and the name of the person or entity to whom such

                           account or other Asset was remitted; and

                   3.      The identification of any safe deposit box, commercial mail box, or

                           storage facility that is either titled in the name, individually or jointly,

                           of any Defendant, or is otherwise subject to access by any Defendant;

                           and

           D.      Upon the request of the FTC’s counsel or the Receiver, promptly provide the

    FTC’s counsel and the Receiver with copies of all records or other Documents pertaining to

    each account covered by this Section or Asset, including originals or copies of account

    applications, account statements, signature cards, checks, drafts, deposit tickets, transfers to

    and from the accounts, including wire transfers and wire transfer instructions, all other debit

    and credit instruments or slips, currency transaction reports, 1099 forms, and all logs and

    records pertaining to safe deposit boxes, commercial mail boxes, and storage facilities.




                                                   14
Case 6:19-cv-01028-PGB-LRH Document 79 Filed 12/17/19 Page 15 of 33 PageID 1448




           Provided, however, that this Section does not prohibit any transfers to the Receiver or

    repatriation of foreign Assets specifically required by this order.

    VII.   FINANCIAL DISCLOSURES

           IT IS FURTHER ORDERED that each Defendant, to the extent not already provided,

    within five (5) days of service of this Order upon them, shall prepare and deliver to the FTC’s

    counsel and the Receiver:

           A.      Completed financial statements on the forms attached to this Order as

    Attachment A (Financial Statement of Individual Defendant) for each Individual Defendant,

    and Attachment B (Financial Statement of Corporate Defendant) for each Corporate

    Defendant; and

           B.      Completed Attachment C (IRS Form 4506, Request for Copy of a Tax Return)

    for each Individual and Corporate Defendant;

   VIII.   REPATRIATION OF FOREIGN ASSETS AND DOCUMENTS

           IT IS FURTHER ORDERED that within five (5) days following the service of this

    Order, each Defendant shall:

           A.      Provide the FTC’s counsel and the Receiver with a full accounting, verified

    under oath and accurate as of the date of this Order, of all Assets, Documents, and accounts

    outside of the United States which are: (1) titled in the name, individually or jointly, of any

    Defendant; (2) held by any person or entity for the benefit of any Defendant or for the benefit

    of, any corporation, partnership, asset protection trust, or other entity that is directly or

    indirectly owned, managed or controlled by any Defendant; or (3) under the direct or indirect

    control, whether jointly or singly, of any Defendant;



                                                   15
Case 6:19-cv-01028-PGB-LRH Document 79 Filed 12/17/19 Page 16 of 33 PageID 1449




            B.         Take all steps necessary to provide the FTC’s counsel and Receiver access to

    all Documents and records that may be held by third parties located outside of the territorial

    United States of America, including signing the Consent to Release of Financial Records

    appended to this Order as Attachment D.

            C.         Transfer to the territory of the United States and all Documents and Assets

    located in foreign countries which are: (1) titled in the name, individually or jointly, of any

    Defendant; (2) held by any person or entity for the benefit of any Defendant or for the benefit

    of, any corporation, partnership, asset protection trust, or other entity that is directly or

    indirectly owned, managed or controlled by any Defendant; or (3) under the direct or indirect

    control, whether jointly or singly, of any Defendant; and

            D.         The same business day as any repatriation, (1) notify the Receiver and counsel

    for the FTC of the name and location of the financial institution or other entity that is the

    recipient of such Documents or assets; and (2) serve this Order on any such financial institution

    or other entity.

    IX.     NON-INTERFERENCE WITH REPATRIATION

            IT IS FURTHER ORDERED that Defendants, Defendants’ officers, agents,

    employees, and attorneys, and all other persons in active concert or participation with any of

    them, who receive actual notice of this Order, whether acting directly or indirectly, are

    preliminarily restrained and enjoined from taking any action, directly or indirectly, which may

    result in the encumbrance or dissipation of foreign Assets, or in the hindrance of the

    repatriation required by this Order, including, but not limited to:




                                                     16
Case 6:19-cv-01028-PGB-LRH Document 79 Filed 12/17/19 Page 17 of 33 PageID 1450




            A.      Sending any communication or engaging in any other act, directly or indirectly,

    that results in a determination by a foreign trustee or other entity that a “duress” event has

    occurred under the terms of a foreign trust agreement until such time that all Defendants’

    Assets have been fully repatriated pursuant to this Order; or

            B.      Notifying any trustee, protector or other agent of any foreign trust or other

    related entities of either the existence of this Order, or of the fact that repatriation is required

    pursuant to a court order, until such time that all Defendants’ Assets have been fully repatriated

    pursuant to this Order.

     X.     CONSUMER CREDIT REPORTS

            IT IS FURTHER ORDERED that the FTC may obtain credit reports concerning any

    Defendants pursuant to Section 604(a)(1) of the Fair Credit Reporting Act, 15 U.S.C.

    § 1681b(a)(1), and that, upon written request, any credit reporting agency from which such

    reports are requested shall provide them to the FTC.

    XI.     PRESERVATION OF RECORDS

            IT IS FURTHER ORDERED that Defendants, Defendants’ officers, agents,

    employees, and attorneys, and all other persons in active concert or participation with any of

    them, who receive actual notice of this Order, whether acting directly or indirectly, are

    preliminarily restrained and enjoined from:

            A.      Destroying, erasing, falsifying, writing over, mutilating, concealing, altering,

    transferring, or otherwise disposing of, in any manner, directly or indirectly, Documents that

    relate to: (1) the business, business practices, Assets, or business or personal finances of any

    Defendant; (2) the business practices or finances of entities directly or indirectly under the



                                                    17
Case 6:19-cv-01028-PGB-LRH Document 79 Filed 12/17/19 Page 18 of 33 PageID 1451




    control of any Defendant; or (3) the business practices or finances of entities directly or

    indirectly under common control with any other Defendant; and

           B.      Failing to create and maintain Documents that, in reasonable detail, accurately,

    fairly, and completely reflect Defendants’ incomes, disbursements, transactions, and use of

    Defendants’ Assets.

    XII.   REPORT OF NEW BUSINESS ACTIVITY

           IT IS FURTHER ORDERED that Defendants, Defendants’ officers, agents,

    employees, and attorneys, and all other persons in active concert or participation with any of

    them, who receive actual notice of this Order, whether acting directly or indirectly, are

    preliminarily restrained and enjoined from creating, operating, or exercising any control over

    any business entity, whether newly formed or previously inactive, including any partnership,

    limited partnership, joint venture, sole proprietorship, or corporation, without first providing

    the FTC’s counsel and the Receiver with a written statement disclosing: (1) the name of the

    business entity; (2) the address and telephone number of the business entity; (3) the names of

    the business entity’s officers, directors, principals, managers, and employees; and (4) a detailed

    description of the business entity’s intended activities.

   XIII.   PERMANENT RECEIVER

           IT IS FURTHER ORDERED that Mark Bernet of Akerman LLP is appointed as

    permanent receiver of the Receivership Entities with full powers of an equity receiver. The

    Receiver shall be solely the agent of this Court in acting as Receiver under this Order.




                                                   18
Case 6:19-cv-01028-PGB-LRH Document 79 Filed 12/17/19 Page 19 of 33 PageID 1452




   XIV.    DUTIES AND AUTHORITY OF RECEIVER

           IT IS FURTHER ORDERED that the Receiver is immediately empowered, directed,

    and authorized to accomplish the following:

           A.      Assume full control of the Receivership Entities by removing, as the Receiver

    deems necessary or advisable, any director, officer, independent contractor, employee,

    attorney, or agent of any Receivership Entity from control of, management of, or participation

    in, the affairs of the Receivership Entity;

           B.      Take exclusive custody, control, and possession of all Assets and Documents

    of, or in the possession, custody, or under the control of, any Receivership Entity, wherever

    situated;

           C.      Take exclusive custody, control, and possession of all Documents or Assets

    associated with credits, debits, or charges made on behalf of any Receivership Entity, wherever

    situated, including reserve funds held by payment processors, credit card processors, merchant

    banks, acquiring banks, independent sales organizations, third party processors, payment

    gateways, insurance companies, or other entities;

           D.      Conserve, hold, manage, and prevent the loss of all Assets of the Receivership

    Entities, and perform all acts necessary or advisable to preserve the value of those Assets. The

    Receiver shall assume control over the income and profits therefrom and all sums of money

    now or hereafter due or owing to the Receivership Entities. The Receiver shall have full power

    to sue for, collect, and receive, all Assets of the Receivership Entities and of other persons or

    entities whose interests are now under the direction, possession, custody, or control of, the

    Receivership Entities. Provided, however, that the Receiver shall not attempt to collect any



                                                   19
Case 6:19-cv-01028-PGB-LRH Document 79 Filed 12/17/19 Page 20 of 33 PageID 1453




    amount from a consumer if the Receiver believes the consumer’s debt to the Receivership

    Entities has resulted from the deceptive acts or practices or other violations of law alleged in

    the Complaint in this matter, without prior Court approval;

           E.      Obtain, conserve, hold, manage, and prevent the loss of all Documents of the

    Receivership Entities, and perform all acts necessary or advisable to preserve such Documents.

    The Receiver shall: divert mail; preserve all Documents of the Receivership Entities that are

    accessible via electronic means (such as online access to financial accounts and access to

    electronic documents held onsite or by Electronic Data Hosts, by changing usernames,

    passwords or other log-in credentials; take possession of all electronic Documents of the

    Receivership Entities stored onsite or remotely; take whatever steps necessary to preserve all

    such Documents; and obtain the assistance of the FTC’s Digital Forensic Unit for the purpose

    of obtaining electronic documents stored onsite or remotely.

           F.      Choose, engage, and employ attorneys, accountants, appraisers, and other

    independent contractors and technical specialists, as the Receiver deems advisable or necessary

    in the performance of duties and responsibilities under the authority granted by this Order;

           G.      Make payments and disbursements from the receivership estate that are

    necessary or advisable for carrying out the directions of, or exercising the authority granted

    by, this Order, and to incur, or authorize the making of, such agreements as may be necessary

    and advisable in discharging his or her duties as Receiver. The Receiver shall apply to the

    Court for prior approval of any payment of any debt or obligation incurred by the Receivership

    Entities prior to the date of entry of this Order, except payments that the Receiver deems

    necessary or advisable to secure Assets of the Receivership Entities, such as rental payments;



                                                  20
Case 6:19-cv-01028-PGB-LRH Document 79 Filed 12/17/19 Page 21 of 33 PageID 1454




           H.      Take all steps necessary to secure and take exclusive custody of each location

    from which the Receivership Entities operate their businesses. Such steps may include, but

    are not limited to, any of the following, as the Receiver deems necessary or advisable: (1)

    securing the location by changing the locks and alarm codes and disconnecting any internet

    access or other means of access to the computers, servers, internal networks, or other records

    maintained at that location; and (2) requiring any persons present at the location to leave the

    premises, to provide the Receiver with proof of identification, and/or to demonstrate to the

    satisfaction of the Receiver that such persons are not removing from the premises Documents

    or Assets of the Receivership Entities. Law enforcement personnel, including, but not limited

    to, police or sheriffs, may assist the Receiver in implementing these provisions in order to keep

    the peace and maintain security. If requested by the Receiver, the United States Marshal will

    provide appropriate and necessary assistance to the Receiver to implement this Order and is

    authorized to use any necessary and reasonable force to do so;

           I.      Take all steps necessary to prevent the modification, destruction, or erasure of

    any web page or website registered to and operated, in whole or in part, by any Defendants,

    and to provide access to all such web page or websites to the FTC’s representatives, agents,

    and assistants, as well as Defendants and their representatives;

           J.      Enter into and cancel contracts and purchase insurance as advisable or

    necessary;

           K.      Prevent the inequitable distribution of Assets and determine, adjust, and protect

    the interests of consumers who have transacted business with the Receivership Entities;




                                                   21
Case 6:19-cv-01028-PGB-LRH Document 79 Filed 12/17/19 Page 22 of 33 PageID 1455




            L.        Make an accounting, as soon as practicable, of the Assets and financial

    condition of the receivership and file the accounting with the Court and deliver copies thereof

    to all parties;

            M.        Institute, compromise, adjust, appear in, intervene in, defend, dispose of, or

    otherwise become party to any legal action in state, federal or foreign courts or arbitration

    proceedings as the Receiver deems necessary and advisable to preserve or recover the Assets

    of the Receivership Entities, or to carry out the Receiver’s mandate under this Order, including

    but not limited to, actions challenging fraudulent or voidable transfers;

            N.        Issue subpoenas to obtain Documents and records pertaining to the

    Receivership, and conduct discovery in this action on behalf of the receivership estate, in

    addition to obtaining other discovery as set forth in this Order;

            O.        Open one or more bank accounts at designated depositories for funds of the

    Receivership Entities. The Receiver shall deposit all funds of the Receivership Entities in such

    designated accounts and shall make all payments and disbursements from the receivership

    estate from such accounts. The Receiver shall serve copies of monthly account statements on

    all parties;

            P.        Maintain accurate records of all receipts and expenditures incurred as Receiver;

            Q.        Allow the FTC’s representatives, agents, and assistants, as well as Defendants’

    representatives and Defendants themselves, reasonable access to the premises of the

    Receivership Entities, or any other premises where the Receivership Entities conduct business.

    The purpose of this access shall be to inspect and copy all books, records, Documents,

    accounts, and other assets owned by, or in the possession of, the Receivership Entities or their



                                                     22
Case 6:19-cv-01028-PGB-LRH Document 79 Filed 12/17/19 Page 23 of 33 PageID 1456




    agents. The Receiver shall have the discretion to determine the time, manner, and reasonable

    conditions of such access, and access by the FTC’s representatives, agents, and assistants shall

    be allowed as soon as practicable;

            R.      Allow, as soon as practicable, the FTC’s representatives, agents, and assistants,

    as well as Defendants and their representatives, reasonable access to all Documents in the

    possession, custody, or control of the Receivership Entities;

            S.      Cooperate with reasonable requests for information or assistance from any state

    or federal civil or criminal law enforcement agency;

            T.      Suspend business operations of the Receivership Entities if, in the judgment of

    the Receiver, such operations cannot be continued legally and profitably;

            U.      File timely reports with the Court at reasonable intervals, or as otherwise

    directed by the Court;

            V.      If the Receiver identifies a nonparty entity as a Receivership Entity, promptly

    notify the entity as well as the parties, and inform the entity that it can challenge the Receiver’s

    determination by filing a motion with the Court. Provided, however, that the Receiver may

    delay providing such notice until the Receiver has established control of the nonparty entity

    and its assets and records, if the Receiver determines that notice to the entity or the parties

    before the Receiver establishes control over the entity may result in the destruction of records,

    dissipation of assets, or any other obstruction of the Receiver’s control of the entity; and

            W.      If in the Receiver’s judgment the business operations cannot be continued

    legally and profitably, take all steps necessary to ensure that any of the Receivership Entities’

    web pages or websites relating to the activities alleged in the Complaint cannot be accessed by



                                                    23
Case 6:19-cv-01028-PGB-LRH Document 79 Filed 12/17/19 Page 24 of 33 PageID 1457




    the public, or are modified for consumer education and/or informational purposes, and take all

    steps necessary to ensure that any telephone numbers associated with the Receivership Entities

    cannot be accessed by the public, or are answered solely to provide consumer education or

    information regarding the status of operations.

    XV.    TRANSFER OF RECEIVERSHIP PROPERTY TO RECEIVER

           IT IS FURTHER ORDERED that Defendants or Defendants’ officers, agents,

    employees, and attorneys, all other persons in active concert or participation with any of them,

    and any other person with possession, custody or control of property of, or records relating to,

    the Receivership Entities shall, upon notice of this Order by personal service or otherwise,

    fully cooperate with and assist the Receiver in taking and maintaining possession, custody, or

    control of the Assets and Documents of the Receivership Entities and immediately transfer or

    deliver to the Receiver possession, custody, and control of, the following:

           A.      All Assets held by or for the benefit of the Receivership Entities;

           B.      All Documents or Assets associated with credits, debits, or charges made on

    behalf of any Receivership Entity, wherever situated, including reserve funds held by payment

    processors, credit card processors, merchant banks, acquiring banks, independent sales

    organizations, third party processors, payment gateways, insurance companies, or other entities

           C.      All Documents of or pertaining to the Receivership Entities;

           D.      All computers, electronic devices, mobile devices and machines used to

    conduct the business of the Receivership Entities;

           E.      All Assets and Documents belonging to other persons or entities whose interests

    are under the direction, possession, custody, or control of the Receivership Entities; and



                                                  24
Case 6:19-cv-01028-PGB-LRH Document 79 Filed 12/17/19 Page 25 of 33 PageID 1458




           F.      All keys, codes, user names and passwords necessary to gain or to secure access

    to any Assets or Documents of or pertaining to the Receivership Entities, including access to

    their business premises, means of communication, accounts, computer systems (onsite and

    remote), Electronic Data Hosts, or other property.

           In the event that any person or entity fails to deliver or transfer any asset or Document,

    or otherwise fails to comply with any provision of this Section, the Receiver may file an

    Affidavit of Non-Compliance regarding the failure and a motion seeking compliance or a

    contempt citation.

   XVI.    PROVISION OF INFORMATION TO RECEIVER

           IT IS FURTHER ORDERED that Defendants shall immediately provide to the

    Receiver:

           A.      A list of all Assets and accounts of the Receivership Entities that are held in any

    name other than the name of a Receivership Entity, or by any person or entity other than a

    Receivership Entity;

           B.      A list of all agents, employees, officers, attorneys, servants and those persons

    in active concert and participation with the Receivership Entities, or who have been associated

    or done business with the Receivership Entities; and

           C.      A description of any documents covered by attorney-client privilege or attorney

    work product, including files where such documents are likely to be located, authors or

    recipients of such documents, and search terms likely to identify such electronic documents.




                                                   25
Case 6:19-cv-01028-PGB-LRH Document 79 Filed 12/17/19 Page 26 of 33 PageID 1459




  XVII.     COOPERATION WITH THE RECEIVER

            IT IS FURTHER ORDERED that Defendants; Receivership Entities; Defendants’ or

    Receivership Entities’ officers, agents, employees, and attorneys, all other persons in active

    concert or participation with any of them, and any other person with possession, custody, or

    control of property of or records relating to the Receivership Entities who receive actual notice

    of this Order shall fully cooperate with and assist the Receiver. This cooperation and assistance

    shall include, but is not limited to, providing information to the Receiver that the Receiver

    deems necessary to exercise the authority and discharge the responsibilities of the Receiver

    under this Order; providing any keys, codes, user names and passwords required to access any

    computers, electronic devices, mobile devices, and machines (onsite or remotely) and any

    cloud account (including specific method to access account) or electronic file in any medium;

    advising all persons who owe money to any Receivership Entity that all debts should be paid

    directly to the Receiver; and transferring funds at the Receiver’s direction and producing

    records related to the Assets and sales of the Receivership Entities.

  XVIII.    NON-INTERFERENCE WITH THE RECEIVER

            IT IS FURTHER ORDERED that Defendants; Receivership Entities; Defendants’ or

    Receivership Entities’ officers, agents, employees, attorneys, and all other persons in active

    concert or participation with any of them, who receive actual notice of this Order, and any

    other person served with a copy of this Order, are preliminarily restrained and enjoined from

    directly or indirectly:

            A.      Interfering with the Receiver’s efforts to manage, or take custody, control, or

    possession of, the Assets or Documents subject to the receivership;



                                                   26
Case 6:19-cv-01028-PGB-LRH Document 79 Filed 12/17/19 Page 27 of 33 PageID 1460




            B.      Transacting any of the business of the Receivership Entities;

            C.      Transferring, receiving, altering, selling, encumbering, pledging, assigning,

    liquidating, or otherwise disposing of any Assets owned, controlled, or in the possession or

    custody of, or in which an interest is held or claimed by, the Receivership Entities; or

            D.      Refusing to cooperate with the Receiver or the Receiver’s duly authorized

    agents in the exercise of their duties or authority under any order of this Court.

   XIX.     STAY OF ACTIONS

            IT IS FURTHER ORDERED that, except by leave of this Court, during the pendency

    of the receivership ordered herein, Defendants, Defendants’ officers, agents, employees,

    attorneys, and all other persons in active concert or participation with any of them, who receive

    actual notice of this Order, and their corporations, subsidiaries, divisions, or affiliates, and all

    investors, creditors, stockholders, lessors, customers and other persons seeking to establish or

    enforce any claim, right, or interest against or on behalf of Defendants, and all others acting

    for or on behalf of such persons, are preliminarily enjoined from taking action that would

    interfere with the exclusive jurisdiction of this Court over the Assets or Documents of the

    Receivership Entities, including, but not limited to:

            A.      Filing or assisting in the filing of a petition for relief under the Bankruptcy

    Code, 11 U.S.C. § 101 et seq., or of any similar insolvency proceeding on behalf of the

    Receivership Entities;

            B.      Commencing, prosecuting, or continuing a judicial, administrative, or other

    action or proceeding against the Receivership Entities, including the issuance or employment




                                                    27
Case 6:19-cv-01028-PGB-LRH Document 79 Filed 12/17/19 Page 28 of 33 PageID 1461




    of process against the Receivership Entities, except that such actions may be commenced if

    necessary to toll any applicable statute of limitations; or

           C.      Filing or enforcing any lien on any asset of the Receivership Entities, taking or

    attempting to take possession, custody, or control of any Asset of the Receivership Entities; or

    attempting to foreclose, forfeit, alter, or terminate any interest in any Asset of the Receivership

    Entities, whether such acts are part of a judicial proceeding, are acts of self-help, or otherwise;

           Provided, however, that this Order does not stay:             (1) the commencement or

    continuation of a criminal action or proceeding; (2) the commencement or continuation of an

    action or proceeding by a governmental unit to enforce such governmental unit’s police or

    regulatory power; or (3) the enforcement of a judgment, other than a money judgment,

    obtained in an action or proceeding by a governmental unit to enforce such governmental unit’s

    police or regulatory power.

    XX.    COMPENSATION OF RECEIVER

           IT IS FURTHER ORDERED that the Receiver and all personnel hired by the

    Receiver as herein authorized, including counsel to the Receiver and accountants, are entitled

    to reasonable compensation for the performance of duties pursuant to this Order and for the

    cost of actual out-of-pocket expenses incurred by them, from the Assets now held by, in the

    possession or control of, or which may be received by, the Receivership Entities. The Receiver

    shall file with the Court and serve on the parties periodic requests for the payment of such

    reasonable compensation, with the first such request filed no more than sixty (60) days after

    the date of entry of this Order. The Receiver shall not increase the hourly rates used as the

    bases for such fee applications without prior approval of the Court.



                                                    28
Case 6:19-cv-01028-PGB-LRH Document 79 Filed 12/17/19 Page 29 of 33 PageID 1462




   XXI.    IMMEDIATE ACCESS TO BUSINESS PREMISES AND RECORDS

           IT IS FURTHER ORDERED that:

           A.        In order to allow Plaintiff and the Receiver to preserve Assets and evidence

    relevant to this action and to expedite discovery, Plaintiff and the Receiver, and their

    representatives, agents, contractors, and assistants, shall have immediate access to the business

    premises and storage facilities, owned, controlled, or used by the Receivership Entities. Such

    locations shall include any offsite location and/or commercial mailbox used by the

    Receivership Entities. The Receiver may exclude Defendants, Receivership Entities, and their

    employees from the business premises during the immediate access.

           B.        Plaintiff and the Receiver, and their representatives, agents, contractors, and

    assistants, are authorized to remove Documents from the Receivership Entities’ premises in

    order that they may be inspected, inventoried, and copied. Plaintiff shall return any removed

    materials to the Receiver within five (5) business days of completing inventorying and

    copying, or such time as is agreed upon by Plaintiff and the Receiver;

           C.        Plaintiff’s access to the Receivership Entities’ documents pursuant to this

    Section shall not provide grounds for any Defendant to object to any subsequent request for

    documents served by Plaintiff.

           D.        Plaintiff and the Receiver, and their representatives, agents, contractors, and

    assistants, are authorized to obtain the assistance of federal, state and local law enforcement

    officers as they deem necessary to effect service and to implement peacefully the provisions

    of this Order;

           E.        If any Documents, computers, or electronic storage devices containing



                                                    29
Case 6:19-cv-01028-PGB-LRH Document 79 Filed 12/17/19 Page 30 of 33 PageID 1463




    information related to the business practices or finances of the Receivership Entities are at a

    location other than those listed herein, including personal residence(s) of any Defendant, then,

    immediately upon receiving notice of this order, Defendants and Receivership Entities shall

    produce to the Receiver all such Documents, computers, and electronic storage devices, along

    with any codes or passwords needed for access. In order to prevent the destruction of computer

    data, upon service of this Order, any such computers or electronic storage devices shall be

    powered down in the normal course of the operating system used on such devices and shall not

    be powered up or used until produced for copying and inspection; and

           F.      If any communications or records of any Receivership Entity are stored with

    an Electronic Data Host, such Entity shall, immediately upon receiving notice of this order,

    provide the Receiver with the username, passwords, and any other login credential needed to

    access the communications and records, and shall not attempt to access, or cause a third-party

    to attempt to access, the communications or records.

  XXII.    DISTRIBUTION OF ORDER BY DEFENDANTS

           IT IS FURTHER ORDERED that Defendants shall immediately provide a copy of

    this Order to each affiliate, telemarketer, marketer, sales entity, successor, assign, member,

    officer, director, employee, agent, independent contractor, client, attorney, spouse, subsidiary,

    division, and representative of any Defendant, and shall, within ten (10) days from the date of

    entry of this Order, provide the FTC and the Receiver with a sworn statement that this provision

    of the Order has been satisfied, which statement shall include the names, physical addresses,

    phone number, and email addresses of each such person or entity who received a copy of the

    Order. Furthermore, Defendants shall not take any action that would encourage officers,



                                                   30
Case 6:19-cv-01028-PGB-LRH Document 79 Filed 12/17/19 Page 31 of 33 PageID 1464




    agents, members, directors, employees, salespersons, independent contractors, attorneys,

    subsidiaries, affiliates, successors, assigns or other persons or entities in active concert or

    participation with them to disregard this Order or believe that they are not bound by its

    provisions.

  XXIII.   EXPEDITED DISCOVERY

           IT IS FURTHER ORDERED that, notwithstanding the provisions of the Fed. R. Civ.

    P. 26(d) and (f) and 30(a)(2)(A)(iii), and pursuant to Fed. R. Civ. P. 30(a), 34, and 45, Plaintiff

    and the Receiver are granted leave, at any time after service of this Order, to conduct limited

    expedited discovery for the purpose of discovering: (1) the nature, location, status, and extent

    of Defendants’ Assets; (2) the nature, location, and extent of Defendants’ business transactions

    and operations; (3) Documents reflecting Defendants’ business transactions and operations; or

    (4) compliance with this Order. The limited expedited discovery set forth in this Section shall

    proceed as follows:

           A.      Plaintiff and the Receiver may take the deposition of parties and non-parties.

    Forty-eight (48) hours’ notice shall be sufficient notice for such depositions. The limitations

    and conditions set forth in Rules 30(a)(2)(B) and 31(a)(2)(B) of the Federal Rules of Civil

    Procedure regarding subsequent depositions of an individual shall not apply to depositions

    taken pursuant to this Section. Any such deposition taken pursuant to this Section shall not be

    counted towards the deposition limit set forth in Rules 30(a)(2)(A) and 31(a)(2)(A) and

    depositions may be taken by telephone or other remote electronic means;

           B.      Plaintiff and the Receiver may serve upon parties requests for production of

    Documents or inspection that require production or inspection within five (5) days of service,



                                                    31
Case 6:19-cv-01028-PGB-LRH Document 79 Filed 12/17/19 Page 32 of 33 PageID 1465




    provided, however, that three (3) days of notice shall be deemed sufficient for the production

    of any such Documents that are maintained or stored only in an electronic format.

           C.      Plaintiff and the Receiver may serve upon parties interrogatories that require

    response within five (5) days after Plaintiff serves such interrogatories;

           D.      The Plaintiff and the Receiver may serve subpoenas upon non-parties that direct

    production or inspection within five (5) days of service.

           E.      Service of discovery upon a party to this action, taken pursuant to this Section,

    shall be sufficient if made by facsimile, email, or by overnight delivery.

           F.      Any expedited discovery taken pursuant to this Section is in addition to, and is

    not subject to, the limits on discovery set forth in the Federal Rules of Civil Procedure and the

    Local Rules of this Court. The expedited discovery permitted by this Section does not require

    a meeting or conference of the parties, pursuant to Rules 26(d) & (f) of the Federal Rules of

    Civil Procedure.

           G.      The Parties are exempted from making initial disclosures under Fed. R. Civ. P.

    26(a)(1) until further order of this Court.

  XXIV.    SERVICE OF THIS ORDER

           IT IS FURTHER ORDERED that copies of this Order and all other pleadings,

    Documents, and exhibits filed may be served by any means, including facsimile transmission,

    electronic mail or other electronic messaging, personal or overnight delivery, U.S. Mail or

    FedEx, by agents and employees of Plaintiff, by any law enforcement agency, or by private

    process server, upon any Defendant or any person (including any financial institution) that may

    have possession, custody or control of any Asset or Document of any Defendant, or that may



                                                   32
Case 6:19-cv-01028-PGB-LRH Document 79 Filed 12/17/19 Page 33 of 33 PageID 1466




    be subject to any provision of this Order pursuant to Rule 65(d)(2) of the Federal Rules of Civil

    Procedure. For purposes of this Section, service upon any branch, subsidiary, affiliate or office

    of any entity shall effect service upon the entire entity.

  XXV.     CORRESPONDENCE AND SERVICE ON THE FTC

           IT IS FURTHER ORDERED that, for the purpose of this Order, all correspondence

    and service of pleadings on the FTC shall be addressed to:

                   Michael A. Boutros
                   Robin L. Rock
                   Federal Trade Commission
                   225 Peachtree Street, N.E., Suite 1500
                   Atlanta, GA 30303


  XXVI.    RETENTION OF JURISDICTION

           IT IS FURTHER ORDERED that this Court shall retain jurisdiction of this matter

    for all purposes.



           DONE and ORDERED in Orlando, Florida on this 17th day of December, 2019.




                                                    33
